Case 1:19-mc-20493-UU Document 48 Entered on FLSD Docket 04/30/2019 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-20493-MC-UNGARO/O’SULLIVAN

 SECURITIES AND EXCHANGE COMMISSION,

         Plaintiff,

 v.

 CARLA MARIN,

       Defendant.
 ______________________________/

                                               ORDER

         THIS MATTER is before the Court following the filing of the Reply to the Motion to

 Intervene (DE # 47, 4/29/19). Having reviewed the applicable filings and law, and new issues

 having been raised in the reply, it is

         ORDERED AND ADJUDGED that on or before May 7, 2019, the SEC shall file a sur-

 reply to the Reply to the Motion to Intervene addressing the new issues raised in the reply.

         DONE AND ORDERED in Chambers at Miami, Florida this 30th day of April, 2019.


                                          __________________________________________
                                          JOHN J. O’SULLIVAN
                                          CHIEF UNITED STATES MAGISTRATE JUDGE
